FILED
                              NOT FOR PUBLICATION                           NOV 25 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CARLOS HUMBERTO MENDEZ                           No. 10-73589
VASQUEZ,
                                                 Agency Nos.         A097-365-651
               Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Carlos Humberto Mendez Vasquez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we review de novo due process claims, Liu v. Holder, 640 F.3d 918, 930 (9th Cir.

2011). We deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Vasquez failed to establish that it is more likely than not he will be tortured by or

with the acquiescence of the government of Guatemala. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).

      We reject Vasquez’s due process contention. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (petitioner must show error to establish a due process

violation).

      In denying Vasquez’s asylum and withholding of removal claims, the

agency found Vasquez failed to establish a fear of future persecution on account of

a protected ground. When the IJ and BIA issued their decisions in this case they

did not have the benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707
F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir.

2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s

decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of

W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Vasquez’s asylum and


                                           2                                     10-73589
withholding of removal claims to determine the impact, if any, of these decisions.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  10-73589